Title: To George Washington from James Monroe, 15 August 1782
From: Monroe, James
To: Washington, George


                  
                     Dear Sir
                     Richmond 15 August 1782
                  
                  You will pardon the liberty I take in writing you upon a subject wh. has no relation to the publick interest when I inform you I am induc’d thereto merely from a principle of gratitude to make acknowledgment for the personal service I have recd from yr Excellency.  The introduction you gave me some time since to this State, for the purpose of attaining some military appointment to place me in the service of my country in a line with those worthy citizens, with whom common hardship & danger had nearly connected me, altho’ it fail’d in that instance has avail’d me in another line.  Upon relinquishing my military pursuits, wh. I did with reluctance, & returning to those studies in wh. I had been engag’d previous to my joining yr army, till of late I have been literally a recluse.  Having gone thro’ that course wh. in the opinion of Mr Jefferson to whom I submitted the direction of my studeis, was sufficient to qualify me in some degree for publick business, in my application to my county in the first instance & in the subsequent appointment of the Assembly to the Executive Council of the State I have had the pleasure to experience yr friendly letter in my favr of essential service to me.  If therefore I was so fortunate in the managment of my conduct more immediately under yr eye as to gain yr good opinion & esteem I flatter myself that in the discharge of the duties of my present office & a faithful observance & attention to the confidence repos’d in me by my country I shall take no step wh. will entitle me to forfeit theirs or give you cause to repent yr propossession in my favr.  A conscience that I had in some degree merited yr approbation & that of the Gentlemen of the army with whom I had the honor to associate gave me a consolation & a pleasure in my subsequent retirment, tho’ wounded & chagrin’d at my disappointment from the State, wh. I cod not have deriv’d from any other source.  If in the line of my present appointment fortune shod put it in my power to pay attention to or obey in any instance yr Excellency’s commands believe me she cod not confer a favr on me I shod receive with greater pleasure from her hands.  With every sentiment of respect & esteem wh. yr great & unwearied service to yr country & your kind & friendly attention to me can fill my breast I have the honor to be yr Excellency’s most obedient & most humble servant
                  
                     Jas Monroe
                  
               